Citation Nr: 1617987	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  07-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a right hip injury, avascular necrosis, traumatic arthritis, status post total right hip arthroplasty, prior to October 30, 2008.

2.  Entitlement to an evaluation in excess of 50 percent for residuals of a right hip injury, avascular necrosis, traumatic arthritis, status post total right hip arthroplasty, from March 1, 2009 to August 13, 2009.

3.  Entitlement to an evaluation in excess of 50 percent for residuals of a right hip injury, avascular necrosis, traumatic arthritis, status post total right hip arthroplasty, from December 1, 2009 to February 11, 2015.

4.  Entitlement to an evaluation in excess of 70 percent for residuals of a right hip injury, avascular necrosis, traumatic arthritis, status post total right hip arthroplasty, since February 12, 2015.

5.  Entitlement to a total evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to March 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington (RO).

The Veteran submitted a dependency claim in November 2009.  A review of the record does not show that the issue has been addressed by the RO.  As such, it is referred to the RO for appropriate action.


REMAND

A review of the records shows that at the July 2006 VA examination, the Veteran stated that he had been unemployed since January 2002 because of his right hip.  The Veteran also stated that he was self-employed in construction from 1994 until January 2003.  
At a March 2009 VA examination, the Veteran noted working as a "self-employed" handy man.  He mostly did construction jobs and auto mechanic jobs.  He noted that he had not been able to work since October 2008 per the orthopedic physician.  It was noted that there were moderate to severe effects on occupational functioning, specifically in relation to this his service-connected hip.  

At the Veteran's December 2010 hearing before the Board, he testified that he was not working due to his hip condition.  He stated that a doctor had ordered him not to work.  He noted that he had worked in construction and as an auto mechanic.  He stated that he could not bend and crawl anymore.  

At a VA examination in March 2011, it was noted that the Veteran mostly worked as a handyman, but had not been able to return to work since October 2008 due to developing an abscess on the right hip/buttocks.  The VA examiner noted that moderate effects and/or functional limitations were evident in regard to occupation and daily activities. 

At a VA examination in February 2015, it was noted that the Veteran had a sharp, throbbing pain in his right groin area which did not occur while he was sedentary.

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the functional effects of the Veteran's service-connected right hip and other service-connected disorders impact on his ability to secure and maintain substantially gainful employment.  As the development of evidence concerning the Veteran's employability is incomplete, the Board finds the issue concerning increased evaluations for his service-connected right hip disorder is intertwined with the total rating for compensation purposes based upon individual unemployability issue herein.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is remanded for the following action:

1.  Thereafter, a VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, preclude him from securing and following substantially gainful employment.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected right hip disorder and service-connected disabilities, acting alone or in concert, prevent him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from 2006 to the present. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disorders.  The examiner must furnish a full description of the effects of the service-connected disorders on the Veteran's ordinary activities, which include employment.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

